Name: 2002/243/EC: Commission Decision of 25 March 2002 amending Decisions 2001/925/EC and 2002/33/EC to prolong and to adapt certain protection measures and detailed conditions in relation to classical swine fever in Spain (Text with EEA relevance) (notified under document number C(2002) 1207)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  tariff policy;  agricultural policy;  agricultural activity;  organisation of transport;  health
 Date Published: 2002-03-26

 Avis juridique important|32002D02432002/243/EC: Commission Decision of 25 March 2002 amending Decisions 2001/925/EC and 2002/33/EC to prolong and to adapt certain protection measures and detailed conditions in relation to classical swine fever in Spain (Text with EEA relevance) (notified under document number C(2002) 1207) Official Journal L 082 , 26/03/2002 P. 0019 - 0019Commission Decisionof 25 March 2002amending Decisions 2001/925/EC and 2002/33/EC to prolong and to adapt certain protection measures and detailed conditions in relation to classical swine fever in Spain(notified under document number C(2002) 1207)(Text with EEA relevance)(2002/243/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10(4) thereof,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(3), and in particular Article 10(1)(b) thereof,Whereas:(1) Outbreaks of classical swine fever have occurred in CataluÃ ±a in Spain.(2) Spain has taken measures within the framework of Directive 2001/89/EC.(3) In relation to these outbreaks of disease, the Commission adopted Decision 2001/925/EC(4) concerning certain protection measures relating to classical swine fever in Spain, as last amended by Decision 2002/162/EC(5), and Decision 2002/33/EC of 14 January 2002 on the use of two slaughterhouses, in accordance with Article 10(1)(b) of Council Directive 2001/89/EC, by Spain(6), as last amended by Decision 2002/162/EC.(4) In the light of the evolution of the epidemiological situation in the concerned area of Spain, it is appropriate to prolong the adopted measures until 30 April 2002 and, at the same time, to reduce the area where certain measures and conditions laid down in Decision 2001/925/EC apply.(5) Decisions 2001/925/EC and 2002/33/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health (section Animal Health and Welfare),HAS ADOPTED THIS DECISION:Article 1In Article 8 of Decision 2001/925/EC:(a) the words "20 March 2002" are replaced by the words "20 April 2002";(b) the words "31 March 2002" are replaced by the words "30 April 2002".Article 2In the Annex to Decision 2001/925/EC the words "The Provinces of Barcelona and Gerona in CataluÃ ±a" are replaced by the words "The Province of Barcelona and the comarcas of RipollÃ ©s, Garrotxa and Selva in the Province of Gerona in CataluÃ ±a".Article 3In Article 2 of Decision 2002/33/EC the words "31 March 2002" are replaced by the words "30 April 2002".Article 4This Decision is addressed to the Member States.Done at Brussels, 25 March 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 316, 1.12.2001, p. 5.(4) OJ L 339, 21.12.2001, p. 56.(5) OJ L 53, 23.2.2002, p. 45.(6) OJ L 13, 16.1.2002, p. 35.